In this State an action or special proceeding may not be maintained nor may judgment be entered against an unincorporated association in its proper name. In a case where the complaint or notice of motion commencing a special proceeding is served upon the president or treasurer of an association, the failure to designate that person in his representative capacity as the defendant or respondent is an irregularity which may be corrected in the absence of prejudice to a substantial right of any party (Civ. Prac. Act, § 105; Yeager v. Co-operative FireUnderwriters Assn., 243 App. Div. 743). We find no other error.
The judgment of the Appellate Division and order of Special Term should be reversed and the matter remitted to Special Term for further proceedings not inconsistent with this opinion, with costs in all courts to abide the event.
LOUGHRAN, Ch. J., LEWIS, DESMOND, THACHER, DYE and FULD, JJ., concur; CONWAY, J., taking no part.
Judgment reversed, etc. *Page 213